Citation Nr: 0335474	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-07 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to November 
1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The RO increased the veteran's rating 
for lumbosacral strain from 10 percent to 40 percent, 
effective from April 20, 2001.  As this does not represent 
the highest possible rating available under the rating 
schedule for low back disabilities, the appeal continues.  
See AB v. Brown, 6 Vet. App. 35 (1993).  


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) have not been satisfied with respect to 
the issue on appeal.  The Board notes that the VCAA 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C.A. 
§ 5103A(b)(1), (2).

The Board finds that another VA examination is necessary in 
order to determine the current severity of the service-
connected lumbosacral strain.  The Board notes that while 
this appeal was pending, the applicable rating criteria for 
spine disabilities were amended effective September 26, 2003.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003).  Another VA 
orthopedic examination is needed because the VA examination 
reports of record are inadequate for rating the lumbosacral 
strain under the revised rating criteria.  A VA neurological 
examination is also needed to determine if the veteran has 
any separate neurological disabilities due to his service-
connected lumbosacral strain.  Thus, the Board finds that 
another medical examination is necessary to make a decision 
on this claim. 

Review of the record reveals that the veteran has not yet 
been notified of the revised rating criteria for spine 
disabilities.  The Board finds that the RO should notify the 
veteran of these revised regulations.

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the veteran  that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.	The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected lumbosacral strain-the 
records of which have not already been 
obtained.  After securing any 
necessary authorizations, the RO 
should request copies of all indicated 
records and associate them with the 
claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
VCAA.  

3.	The veteran should be afforded a VA 
spine examination to determine the 
severity of his service-connected 
lumbosacral strain.  The veteran's VA 
claims folder must be made available 
to the examiner for review in 
connection with the examination.  The 
examiner should indicate whether the 
veteran experiences incapacitating 
episodes (periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician), muscle 
spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis.  The examiner should 
indicate if there are any associated 
objective neurological abnormalities 
due to the lumbosacral strain.  

The examiner should specify the range 
of motion of the lumbar spine 
including forward flexion, extension, 
left and right lateral flexion, and 
left and right rotation.  The examiner 
should specify the functional loss, if 
any, caused by the lumbosacral strain.  
The examiner should indicate if there 
is functional loss due to pain, pain 
on movement, weakened movement, excess 
fatigability or incoordination on 
movement, and whether the pain 
significantly limits functional 
ability during flare-ups or when the 
lumber spine is used repeatedly over 
time.  If functional loss is detected, 
the examiner should indicate what 
objective evidence supports this 
finding.  The functional loss should 
be expressed in terms of additional 
range of motion loss.  The examiner 
should also indicate if there is any 
clinical evidence to support the 
veteran's subjective complaints.  All 
tests deemed to be necessary by the 
examiner should be conducted.  The 
examiner should provide the complete 
rationale for all conclusions reached.  
The report of the examination should 
be associated with the veteran's VA 
claims folder.  

4.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to a disability rating in excess of 40 
percent for lumbosacral strain.  The 
RO should evaluate the claim under 
both the old and the current VA 
regulations for rating spine 
disabilities.  If the desired benefits 
are not granted, a supplemental 
statement of the case should be 
furnished to the veteran and his 
representative.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case 
before the claims folder is returned 
to the Board for further appellate 
consideration.  

The veteran  has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



